Citation Nr: 1337316	
Decision Date: 11/15/13    Archive Date: 11/26/13

DOCKET NO.  07-28 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected sarcoidosis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Seay, Counsel




INTRODUCTION

The Veteran served on active duty from April 1974 to July 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran was scheduled for a Central Office hearing in July 2010.  However, the Veteran withdrew the hearing request and the Board may proceed with a decision.    

To the extent that additional evidence has been associated with the claims file following the most recent supplemental statement of the case, the Veteran signed and submitted an expedited processing form, waiving her right to have additional evidence considered by the Agency of Original Jurisdiction (AOJ) on remand.  See 38 C.F.R. § 20.1304(c) (2012).


FINDING OF FACT

The most competent and probative evidence does not reflect a disability of diabetes mellitus during the claim period or in proximity to the claim period.  


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus to include as secondary to service-connected sarcoidosis are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  An August 2006 letter satisfied the duty to notify provisions and notified the Veteran of the criteria to establish an effective date and disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board notes that the Veteran was not informed of the criteria necessary to establish secondary service connection until a November 2010 VA letter.  However, the Veteran's claim was readjudicated by a supplemental statement of the case and any timing error has been cured.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

The claims file includes service treatment records, VA treatment records, private treatment records, and evidence submitted by the Veteran.  The November 2010 Board remand requested that the AOJ contact the Veteran and request that she provide sufficient information, and necessary authorization to enable the AOJ to obtain any pertinent treatment records not currently of record.  The Veteran submitted a release form with respect to records from New Hanover Medical Center, which have been obtained and associated with the record.  All VA treatment records from identified VA facilities have been obtained and associated with the record.  The record indicates that the Veteran receives disability benefits from the Social Security Administration (SSA).  However, a June 1996 general medical examination report shows that the Veteran reported that she received 100 percent disability from Social Security because of her sarcoidosis.  The Veteran has not contended and the evidence does not otherwise reflect that she receives SSA benefits for diabetes mellitus.  Therefore, a remand to obtain SSA records is not required.  38 C.F.R. § 3.159 (c)(2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).

In a December 2010 statement, the Veteran reported that she was treated at Womack Army Hospital in 1977.  She explained that she was treated under another name, as shown on her DD Form 214.  The AMC contacted the Womack Army Medical Center and requested records pertaining to the Veteran.  The request did not include the name referenced by the Veteran.  The Womack Army Medical Center provided a negative response.  Nonetheless, a remand for corrective action is not warranted.  As will be explained in detail below, the most competent and probative evidence does not reflect that the Veteran has a current disability of diabetes mellitus.  Accordingly, any records documenting treatment for diabetes in 1977 are not relevant to the issue at hand.  The claims file already contains service treatment records dated in 1977 which reflect diagnoses of gestational diabetes.  Any further documentation of a diagnosis in 1977 would not assist the Veteran in substantiating her claim for service connection as any records obtained would not show that she has a current disability.  See generally 38 C.F.R. §§ 3.303; 3.159(c)(2) (VA will make as many requests are as necessary to obtain relevant records from a Federal department or agency (emphasis added)).  Accordingly, a remand to make an additional attempt to locate the Womack Army Medical Center records is not required.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  The remand directive has been substantially completed.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

The Veteran was provided an adequate VA examination in June 2012.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Based upon a review of the claims file and examination of the Veteran, the examiner stated that the Veteran did not have diabetes mellitus.  The examiner cited to the evidence reviewed including laboratory reports and concluded that the Veteran did not meet the criteria for a diagnosis of diabetes mellitus.  Any contention with respect to the adequacy of the etiological opinions need not be addressed.  As the examiner determined that the Veteran does not have a diagnosis of diabetes mellitus, an opinion regarding etiology was not warranted.  The examination is adequate and the prior remand directive with respect to providing a VA examination has been substantially completed.  See Stegall, 11 Vet. App. 268 (1998); Dyment, 13 Vet. App. 141, 146-47 (1999) 

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and extant, but yet not part of the record.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

Legal Criteria

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Under VA regulations, service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Service connection is also warranted for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(b).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit Court has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claim.

The Veteran claimed that she has diabetes mellitus that is either directly related to her period of active service and/or her service-connected sarcoidosis.  She reported that she was diagnosed with gestational diabetes during her pregnancy, which occurred during her period of active service.  She explained that she has been a borderline diabetic since that time and controlled her diabetes with diet.  The Veteran submitted articles that indicate gestational diabetes and sarcoidosis increase the risk of the development of diabetes mellitus.  The Veteran also submitted laboratory reports that reflect elevated levels of glucose.   

In considering all of the evidence of record, the Board finds that the most competent and probative evidence does not reflect a current disability of diabetes mellitus.   Therefore, service connection on a direct or secondary basis is not warranted.  

VA medical treatment records do not reveal any assessments or diagnoses with respect to diabetes mellitus.  A VA treatment record dated in February 2009 reflected that the lab results were within normal limits, which included fasting blood sugar.  The records show that the Veteran reported a history of gestational diabetes.  Indeed, the service treatment records show that the Veteran was diagnosed with gestational diabetes during her pregnancy.  Private treatment records dated decades before the Veteran's current claim for service connection reflect an assessment of borderline diabetic and possible exacerbation of occult diabetes.  In a March 1986 evaluation report, the Veteran indicated that she was diabetic.  The report did not include a diagnosis of diabetes mellitus.  Again, however, the medical evidence dated during the claim period and in proximity to the Veteran's claim does not reflect a diagnosis of diabetes mellitus.  

The Veteran was provided a VA examination in June 2012.  The examiner reviewed the claims file and examined the Veteran.  The examiner explained that the Veteran did not meet the criteria for a diagnosis of diabetes mellitus.  The examiner opined that the claimed disability was less likely as not caused by or a result of active military service or due to or caused by service-connected sarcoidosis and that it was less likely than not that the claimed diabetes mellitus was aggravated by the service-connected sarcoidosis.  The examiner stated that the Veteran did not take medication for treatment of diabetes mellitus and the current labs did not meet the criteria for a diagnosis of diabetes mellitus.  The examiner noted complete review of the claims file, including VAMC progress notes.  The examiner acknowledged that the Veteran was diagnosed with gestational diabetes in April 1977 and that one third of women diagnosed with gestational diabetes will continue to have diabetes post delivery and one third of patients may develop diabetes later in life.  It was well documented that the Veteran's sarcoidosis had its onset during active service and she received multiple courses of prednisone.  The examiner noted that the claims file and current laboratory findings of hemoglobin A1c of 5.6 percent and glucose of 105 mg/dl (June 21, 2012) are not consistent with, and do not meet the criteria to establish a diagnosis of diabetes mellitus.  The examiner stated:  "In essence, the documentation in the c-file does not firmly establish a diagnosis of diabetes mellitus that was due to treatment of her sarcoidosis with steroids."  The Board finds the June 2012 VA examiner's opinion to be highly probative.  The examiner discussed the evidence in the claims file, cited to laboratory findings, and concluded that the Veteran did not meet the criteria for a diagnosis of diabetes mellitus.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

In light of the above, the most competent and probative evidence does not reflect that the Veteran has a current disability of diabetes mellitus.  

The Board recognizes the Veteran's statements that she is a diabetic and has to check her blood sugar levels, which have been elevated.  The Veteran's husband submitted a statement and explained that the Veteran has been a diabetic ever since giving birth to their son in 1977 and that she checks her blood sugar.  The Veteran and her husband are competent to testify to lay-observable symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Charles v. Principi, 16 Vet. App. 370, 374 (2002).   However, the Veteran and her husband are not competent to diagnose diabetes mellitus.  The diagnosis of a disability such as diabetes mellitus requires medical testing to include medical expertise and knowledge which neither the Veteran nor her husband has been shown to possess.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  As shown by the most probative and competent evidence, the Veteran has not been shown to have diabetes mellitus at any point during the claim period or in proximity to the claim period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); see Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).    

The Board acknowledges the Veteran's statements regarding her diagnosis of gestational diabetes during her period of active service as well as the assessment of occult diabetes in 1984 and the notation that she was a borderline diabetic in a 1978 private treatment record.  The Veteran also submitted medical articles wherein it was noted that those who have gestational diabetes are at a greater risk for development of diabetes mellitus later in life.  Other articles indicate that sarcoidosis can lead to problems with the kidneys and increase the risk of the development of diabetes mellitus.  The articles also indicate that diabetes mellitus may go undiagnosed until more serious complications arise.  However, the submitted medical articles are not specific to the Veteran or her own medical history and cannot serve to support a diagnosis of diabetes mellitus.  The objective medical evidence does not reflect a diagnosis of diabetes mellitus within the claim period or in proximity to the claim for service connection.  McClain, 21 Vet. App. 319 (2007); see Romanowsky, 26 Vet. App. 289 (2013).  The Board assigns great probative value to the objective medical evidence that does not reflect a diagnosis of diabetes mellitus.  While the Board acknowledges that some of the laboratory reports submitted by the Veteran reflect elevated levels of glucose, the Board attributes more value to the June 2012 VA examiner's opinion.  The examiner reviewed the entire claims file and determined that the Veteran did not meet the criteria for a diagnosis of diabetes mellitus.  The Board is not free to substitute its own judgment for that of a medical expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  Thus, service connection is not warranted.  

In view of the foregoing, the Board must conclude that the preponderance of the evidence is against the claim on a direct and secondary basis.   38 C.F.R. §§ 3.303, 3.310.  The benefit of the doubt doctrine is not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for diabetes mellitus to include as secondary to service-connected sarcoidosis is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


